THEATTORNEY               GENERAL
                     OFTEXAS




Col. Laurence T. Ayres
Executive Assistant
E&Emergency
          Resources Planning Committee
Austin, Texas
                                  Opinion HO. C-589
                                  Ret   Authority of members of the
                                        Texas Association of Home
                                        Builders to serve as State
                                        Executive Reservists and Ad-
                                        visors under the mergency
Dear Sir:                               Resources Hanagement Plan.
       You have requested the opinion of this office on the
following question:
               "Can members of the Texas Association of
       Home Builders serve as State Executive Reserv-
       ists and technical advisors to the State High-
       way Engineer in his proposed emergency position
       of Director; Construction and Housing, in pre-
       attack planning involving    the State of Texas
       Emergency Resources Management Plan without
       violating    so-called conflict of interest laws?"
       The Emergency Resources Management Plan was created
pursuant to the provisions of Article 6889-4,Vernon's Civil
Statutes. In passing on the validity of this Plan, it was
held in Attorney General's Opinion C-455 (1965)that the Oover-
nor had the authorit to create such a plan and, under the pro-
visions of Article 6i!
                     89-4,Vernon's Civil Statutes, the Governor
had the authority to select persons to assume responsibility of
enforcing such orders, rules and'reguLations as may be necessary
to protect life and property in this State in case of natural
disaster, enemy action, or threat thereof.
       Reither Section 33 of Article XVI of the Constitution of
Texas (prohibiting'the accounting officers of this State from
drawing a warrant on the Treasury in favor of any person for
salary or compensation who holds at the same time any other



                               -2840-
~01. Laurence T. Ayres, page 2 (c-589)


office or position of,honor, tru'stor profit under this State
or the United;States), nor Section 40 of Article~XVI of the
Constitution of Texas (prohibiting the holding at the same time
of more than one civil office of emolument) are applicable to
members of the Texas Association of Home Builders, for the rea-
son that such members do not hold any office or position under
this State or the United States, nor do such members hold a civil
office of emolument.
       We have not been directed to any provision of the Constitu-
tion of Texas or any statutory provision which would prohibit mem-
bers of the Texas Association of Home Builders from serving as
State Executive Reservists and Advisors to the State Highway
Engineer, in his position of Director of Construction and Housing
in the Rmergency.Resources Mana ement Plan adopted pursuant to
the provisions of Article 6889-g;Vernon's Civil Statutes. Her
are we aware of any prohibition of such persons serving as such
advisors. You are therefore advised that me'mbersof the Texas
Association of Home Builders may be appointed to serve as State,
Executive ,Reservistsand Advisors to the State Highway 'Engineer,
in his pos&tion as Director of Construction and Housing in the
Emergency Resources Wana ement Plan, adopted pursuant to the p,ro-
visions of Article 6889-8 , Vernon's Civil Statutes.

                           SERY
            Members of the Texas Association of Home
            Builders may be appointed to serve as
            State Rxecutive,Reservists and Advisors
            to the State Highway Engineer, in his
            position as Director of Construction and
            Housing in the Rmergency Resources Manage-
            ment Plan, adopted,pursuant to the provisions
            of Article 6889~4,,Vernon's civil Statutes.

                                      Very truly yours,
                                      WAGGOWRR CARR
                                      Attorney General




JR:ms



                             -2841-
Col. Laurence T. Ayres, page   3 (C-589)


APPROVED%


W'.V. Geppert, Chaiman
Malcolm Quick
Phillip Crawford
Ivan WilliaJRS
APPROVED FOR THEATTORRXY   GENERAL
Eyr T. B. Wright




                                -2842-